Citation Nr: 0817379	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  96-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder (other 
than of the face or chest), to include as based on exposure 
to vesicant agents.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to May 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from September 1993 
and May 1995 rating decisions by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1998, the veteran testified at a personal 
hearing before the undersigned.  A transcript of that hearing 
is of record.  In April 1999, October 2003, and December 
2007, the Board remanded the case to the RO for additional 
development.


FINDING OF FACT

The veteran's skin disorder (other than of the face or 
chest), diagnosed as actinic keratoses and seborrheic 
dermatitis, was not manifested during service or for many 
years thereafter and is not shown to be related to his 
service or any events therein, to include exposure to 
vesicant agents.


CONCLUSION OF LAW

Service connection for a skin disorder (other than of the 
face or chest) is not warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.316 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  Letters from the RO 
in March 2003 and April 2004 explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The September 1993 and May 
1995 rating decisions, a July 1996 statement of the case 
(SOC) and subsequent supplemental SOCs (SSOCs) provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied.  

While it was not possible for complete VCAA notice to be 
given prior to the ratings on appeal (which predated the 
enactment of the VCAA by a number of years), the appellant 
had ample opportunity to respond to the notice letters and 
the SOC and SSOCs and to supplement the record after notice 
was given.  The claim was thereafter readjudicated.  See 
February 2008 SSOC.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has been unable to 
obtain the veteran's service medical records (other than the 
service separation examination report which is of record) as 
they  were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  The Board 
recognizes that there is a heightened duty to assist in this 
case.  Significantly, the RO sought alternate source 
development of the evidence.  However, NPRC has been unable 
to reconstruct the record, and found no Surgeon General's 
Office (SGO) abstracts of treatment for the veteran.  The 
veteran was afforded a VA examination in August 2006.  VA's 
duty to assist him in the development of the claim is 
satisfied.

II.  Factual Background

On the veteran's service separation examination in May 1946, 
skin evaluation was normal.  On private physical examination 
in December 1977 the veteran had a skin rash on his arms.  

A March 2004 VA dermatology clinic note mentions flat actinic 
keratoses on the veteran's right shoulder, left shoulder, and 
mid-back.  These were treated with liquid nitrogen.  

On VA examination in August 2006, the examiner described 
violaceous lesions covering the arms and backs of the 
veteran's hands.  A December 2007 treatment record notes 
actinic keratosis on the right arm and seborrheic dermatitis 
on the mid-chest.

III.  Legal Criteria and Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To prevail in a claim of service connection, there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to the disease or injury in service.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service, together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma, 
or chronic obstructive pulmonary disease (COPD); or (3) full- 
body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  Service connection will not be 
established under this section if there is affirmative 
evidence that establishes a non service-related supervening 
condition or event was the cause of the claimed condition.  
See 38 C.F.R. § 3.316 (2007).

If a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

The veteran claims he was repeatedly exposed to gas while 
training new recruits at Camp Wheeler over a 13 month period.  
The service department was unable to confirm the veteran's 
exposure to mustard gas.  However, in correspondence dated in 
November 2002, the service department advised it was possible 
that some or all soldiers at Camp Wheeler were trained using 
the standard exercise for the identification of chemical 
agents.  Therefore, the Board finds that the evidence 
demonstrates that (at least to the limited extent suggested 
by November 2002 service department correspondence) the 
veteran was exposed to chemical agents during active service.  

The veteran has established service connection for, inter 
alia, cellulitis of the leg; broken blood vessels; burns on 
chest; scarring of scrotum; and skin cancer of the face and 
chest.  Thus, the remaining claim is for a skin disorder 
separate and distinct from those already service connected.

Postservice treatment for such a skin disorder is first noted 
in 1977.  As such disability was not noted in service or for 
many years thereafter, direct service connection for the 
disability (i.e., on the basis that it became manifest in 
service and persisted) is not warranted.  Service connection 
on a presumptive basis pursuant to 38 C.F.R. § 3.316 also is 
not warranted, as actinic keratosis and seborrheic dermatitis 
are not among the listed conditions for presumptive 
consideration based on vesicant agent exposure.

While the veteran may still establish service connection for 
his skin disorders based on exposure to vesicant agents by 
affirmative competent evidence showing such etiology (see 
Combee, supra), he has not presented any such competent 
evidence.  The veteran's own opinion in the matter is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Once again, there is no medical evidence 
relating the claimed disabilities to service or to any 
incident (including vesicant agent exposure) therein.  The 
earliest medical evidence of the veteran's skin disorder is 
in 1977, more than 30 years after he was discharged from 
service.  Such a lengthy interval between service and the 
earliest documentation of the disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding of service connection.  See 
Maxson, supra.  The preponderance of the evidence is against 
this claim.  Hence, it must be denied.


ORDER

Service connection for a skin disorder (other than of the 
face or chest) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


